DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, as well as item iv and hsa-miR-137, in the reply filed on 9/6/22 is acknowledged.
Claims 3-7, 9-11, 15, 16, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/6/22.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because there are sequences in the specification page 84, for example, that do not contain a SEQ ID NO.  
	A complete response to this office action must correct the defects cited above regarding compliance with the sequence rules and a response to the action on the merits which follows.
	The aforementioned instance of failure to comply is not intended as an exhaustive list of all such potential failures to comply in the instant application.  Applicants are encouraged to thoroughly review the application to ensure that the entire application is in full compliance with all sequence rules.  This requirement will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 8, 12-14, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the diagnosis of AMI via detection of upregulation of FTLH-17 mRNA and miR-37 and downregulation of lncRNA-CTB89H12.4 compared to a control, does not reasonably provide enablement for a method of early diagnosis and differentiation of any ischemic cardiac event in myocardial ischemia via the instant method steps.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The claims are directed to a method of early diagnosis, prognosis, and differentiation of any ischemic cardiac event in myocardial ischemia via obtaining a sample and assaying for one of the instantly recited biomarkers.
It is noted that the claims appear to missing essential steps.  The only recited steps are obtaining a sample and assaying for one of the instantly recited biomarkers.  Certainly, some additional analysis step is needed for interpretation/correlation of the data to result in the intended outcome.  Although the claims recite with markers are upregulated or downregulated after ischemic cardiac events, this information is not recited in a manner that materializes to an actual step.  
Claims 2 and 17 are the only claims that recite actual method steps of diagnosis when particular results are obtained; and comparing a baseline to the expression of the marker and how this information is to interpreted, respectively. The claims are included in the rejection because the specification is not enabling for practing the method and the predictable outcome of diagnosis, prognosis, and differentiation of any ischemic cardiac event in myocardial ischemia.
The specification demonstrated upregulation of FTLH-17 mRNA and miR-37 and downregulation of lncRNA-CTB89H12.4 in AMI compared to a control (example 5).  
The specification does not draw an adequate nexus between retrieving the biomarkers and differentiation (no step recited that would achieve this) and the predictable outcome of the early diagnosis and differentiation of any ischemic cardiac event in myocardial ischemia, which encompasses a large genus of possible events that have not been shown to have any relationship or dependency upon the recited markers that have been shown to be up or downregulated in AMI.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether the instant method steps by the broadly disclosed methodologies of the instantly claimed invention, would result in successful early diagnosis, prognosis, and differentiation of any ischemic cardiac event in myocardial ischemia other than AMI.  This single species is not representative of the entire genus.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Med Sci Monit, 2015, 21, 3498-3504).
Wang et al. teaches that miR-137 has been shown to play critical roles in myocardial ischemia. A previous report showed that miR-137 was down-regulated as the cardiomyocyte differentiates and proliferates, suggesting that miR-137 may play a developmental role in cardiomyocyte. However, there has been no report on whether miR-137 is differentially expressed in pathological cardiomyocytes, or if there are any functional roles of miR-137 in regulating myocardial injury. In this work, we demonstrated that miR-137 was markedly upregulated in cardiomyocytes during the process of H2O2 -induced apoptosis. Most importantly, we showed lentivirus-mediated miR-137 down-regulation reduced apoptosis in cardiomyocytes. Thus, this is the first report to show differential expression of miR137 and the functional role of miR-137 in myocardial injury (page 3503).
It would have been obvious to assay for increased expression of miR-137 in cardiomyocytes as a biomarker for oxidative stress-induced cardiomyocyte apoptosis and myocardial ischemia because Wang et al. teach that miR-137 was markedly upregulated in cardiomyocytes during the process of H2O2 -induced apoptosis.  Therefore, one would have expected for miR-137 to be upregulated during the process of H2O2 -induced apoptosis in myocardial ischemia, which is a species of the instant genus.
It is noted that the only actual method steps recited in the instant claims are obtaining a sample and assaying for miR-137, steps that are obvious in view of Wang et al.  One would have reasonably expected upregulation of miR-137 in myocardial ischemia based upon the teachings of Wang et al.  The instant claims appear to be missing essential steps.  The method does not recite any specific step required for analysis of the data to result in the intended outcomes of the preamble.  As instantly recited, obtaining a sample and assaying would result in early diagnosis, prognosis, and differentiation of ischemic cardiac events in myocardial ischemia in order for the instant claim scope to be enabled.
It is noted that the species of Wang et al. is not enabling for the instant claim breadth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, 12-14, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,895,572 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claim sets are directed to a method of assaying for miR-137, wherein the method of US ‘572 B2 is to diagnose and differentiate AMI, which is a species that anticipates the instant broader genus of any ischemic cardiac event in myocardial ischemia.  The claims are obvious variations, wherein the claims of US ‘572 B2 are directed to a species of the instant genus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY H BOWMAN/Primary Examiner, Art Unit 1635